Case 1:18-cr-20685-KMW Document 373 Entered on FLSD Docket 04/27/2021 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 18-CR-20685-WILLIAMS/TORRES


  UNITED STATES OF AMERICA

  vs.

  GUSTAVO ADOLFO HERNANDEZ FRIERI,

        Defendant,
  ___________________________________________/

  314 HICKS LLC,

  ALLISON DOMENEGHETTI,

  OLYMPIA DE CASTRO,

  G.H.D.C. (Minor Child),

  F.H.D.C. (Minor Child), and

  A.H.D.C. (Minor Child),

        Third-Party Petitioners,
  __________________________________________________/

  NOTICE OF APPEARANCE ON BEHALF OF THIRD-PARTY PETITIONERS

        David Oscar Markus and A. Margot Moss of MARKUS/MOSS PLLC enter their

  appearances as counsel on behalf of Third-Party Petitioners: 314 Hicks LLC, G.H.D.C.,

  F.H.D.C. and A.H.D.C. (Minor Children) in the above-styled cause. The clerk of this

  court is requested to send copies of all court notices pertaining to this cause to

  undersigned counsel.




                                    MARKUS/MOSS PLLC
Case 1:18-cr-20685-KMW Document 373 Entered on FLSD Docket 04/27/2021 Page 2 of 2




                                             Respectfully submitted,

                                             MARKUS/MOSS PLLC
                                             40 N.W. Third Street
                                             Penthouse One
                                             Miami, Florida 33128
                                             Tel: (305) 379-6667
                                             Fax: (305) 379-6668
                                             markuslaw.com

                                             By:    /s/ David Oscar Markus
                                                    DAVID OSCAR MARKUS
                                                    Florida Bar Number 119318
                                                    dmarkus@markuslaw.com

                                                    /s/ A. Margot Moss
                                                    A. MARGOT MOSS
                                                    Florida Bar Number 091870
                                                    mmoss@markuslaw.com




                                 MARKUS/MOSS PLLC
                                       -2-
